IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT KNOXVILLE
                            Assigned on Briefs August 17, 2004

            STATE OF TENNESSEE v. FREEMAN ANTOINE HALE

                    Appeal from the Criminal Court for Hamilton County
                       No. 232864 & 238201    Rebecca Stern, Judge



                  No. E2003-03009-CCA-R3-CD - Filed September 23, 2004


The Appellant, Freeman Antoine Hale, appeals from the judgment of the Hamilton County Criminal
Court revoking his community corrections sentences. Hale pled guilty to aggravated burglary and
possession of cocaine with intent to sell and received an effective three-year sentence. As a result
of these convictions, he was placed on intensive probation but, following violations of release, he
was resentenced to community corrections. Hale then proceeded to violate his community
corrections agreement, and the trial court ordered him to serve the remainder of his sentences in the
Department of Correction. On appeal, Hale asserts that the evidence was insufficient to establish
that the violations occurred. After review, the judgment of the trial court is affirmed.

                Tenn. R. App. P. 3; Judgment of the Criminal Court Affirmed

DAVID G. HAYES, J., delivered the opinion of the court, in which JAMES CURWOOD WITT , JR. and
ALAN E. GLENN , JJ., joined.

Ardena J. Garth, District Public Defender, and Donna Robinson Miller, Assistant District Public
Defender, Chattanooga, Tennessee, for the Appellant, Freeman Antoine Hale.

Paul G. Summers, Attorney General and Reporter; Michael Moore, Solicitor General; Seth P.
Kestner, Assistant Attorney General; and Dave Denny, Assistant District Attorney General, for the
Appellee, State of Tennessee.

                                            OPINION

                                       Factual Background

        The record presents a lengthy history of the Appellant’s failed opportunities in the programs
of judicial diversion, probation, and community corrections. In July 2000, the Appellant was granted
judicial diversion and placed on three years probation following his guilty plea to aggravated
burglary, a class C felony. Diversion was terminated following the Appellant’s guilty plea to class
C felony possession of cocaine with intent to sell. On March 11, 2002, judgment was entered on the
aggravated burglary conviction, and the Appellant received a three-year split-confinement sentence,
which required service of 11 months and 29 days in the county workhouse to be followed by
intensive probation. Also on March 11th, the Appellant pled guilty and was sentenced to three years
of intensive probation for the class C felony possession of cocaine conviction.

        The Appellant was released from the county workhouse and “reported to the probation office
on September 4, 2002.” Subsequently, a probation violation report was filed on November 19, 2002,
alleging that the Appellant had violated the conditions of his probation. The report states:

        He enrolled in the Endeavors Program on September 20, 2002. He was terminated
        from the Endeavors Program on October 14, 2002 after testing positive for Marijuana
        twice . . . . He refused to get drug abuse counseling at CADAS and lied to the
        Officer by stating that he was attending substance abuse at Endeavors every Tuesday
        evening from 4:30 p.m. to 7:00 p.m. According to Endeavors he has failed to attend
        one session. Although he reports to the probation office as instructed, he failed to be
        in his home by 6:00 p.m., which violates his curfew.

Apparently, based upon these probation violations, the trial court ordered placement of the Appellant
in the Community Corrections Program on January 23, 2003.

       On October 1, 2003, the trial court ordered that a capias issue for the Appellant’s arrest
because he “failed to comply with the Community Corrections Program by . . . OBTAINING NEW
ARRESTS[.]” A revocation hearing was held on November 17, 2003.

        Chris Jackson of the Hamilton County Community Corrections Program testified that the
Appellant failed to report a June 24th arrest for resisting arrest and a September 9th arrest for domestic
assault. After confronting the Appellant about any “contact with the police” he may have had, the
Appellant admitted the June 24th arrest; however, the September 9th arrest was never reported or
acknowledged. At the hearing, the Appellant admitted that he was convicted of resisting arrest,
resulting in a sentence of “two public work days” and payment of a fine. The Appellant also
admitted that he “[d]idn’t work the two work days.” Additionally, the Appellant testified that he was
convicted of domestic assault and received a sentence of 11 months and 29 days, which was
suspended after service of 30 days. He stated that he “did fifteen days and that was on the 9th of
October.”

       Following this proof, the trial court revoked the Appellant’s community corrections sentences
and ordered that the remainder of the Appellant’s three-year sentence be served in the Department
of Correction. The trial court specifically found that the Appellant “has violated the Community
Corrections by being convicted of resisting, stop, frisk, halt, arrest or search, and for being convicted
of domestic assault and not reporting either one.” This timely appeal followed.




                                                   -2-
                                            ANALYSIS

         The Appellant raises the single issue of whether there was sufficient evidence presented at
the hearing to support the trial court’s finding that he violated his community corrections agreement.
Upon finding, by a preponderance of the evidence, that the Appellant violated the conditions of his
agreement, the trial court possessed the power to revoke the Appellant’s placement in the
Community Corrections Program and cause execution of the original judgment as it was entered.
Tenn. Code Ann. § 40-36-106(e)(4) (2003). This court reviews a revocation under an abuse of
discretion standard. State v. Stubblefield, 953 S.W.2d 223, 226 (Tenn. Crim. App. 1997) (citing
State v. Harkins, 811 S.W.2d 79, 82 (Tenn. 1991); State v. Delp, 614 S.W.2d 395, 398 (Tenn. Crim.
App. 1980), perm. to appeal denied, (Tenn. 1981)). This means that the evidence need only show
that the trial judge has exercised “conscientious and intelligent judgment in making the decision
rather than acting arbitrarily.” State v. Leach, 914 S.W.2d 104, 107 (Tenn. Crim. App.1995) (citing
Stamps v. State, 614 S.W.2d 71, 73 (Tenn. Crim. App. 1980), perm. to appeal denied, (Tenn. 1981)).
Thus, in reviewing the trial court’s action, it is our obligation to examine the record and determine
whether the trial court exercised conscientious judgment in determining that there was substantial
evidence to establish that a violation occurred.

        After review, we find that the proof presented clearly established the Appellant did in fact
violate his Behavioral Community Corrections Agreement Contract. Chris Jackson, the Appellant’s
case officer, testified that the Appellant was convicted of resisting arrest and was sentenced to “a
couple public work days[.]” Moreover, Jackson testified that the Appellant did not report the
domestic assault charge. The Appellant admitted that he was convicted of resisting arrest and
domestic assault. However, he claimed that he should be given another chance because

       I really do need one. I really didn’t try to catch these two charges. I just went on - -
       you know what I’m saying, because my witnesses that I had for these two charges,
       they didn’t even show up the two times I went to court for these two charges. I knew
       the Judge would have thrown them out if my witnesses would have came.

The Appellant has provided no evidence in support of this contention. Additionally, the Appellant
claimed that he did not report the domestic assault charge because he “[f]orgot all about it.” The
Appellant’s explanations as to why he should not be revoked from his community corrections status
are implausible. Accordingly, we conclude that the trial court exercised conscientious judgment in
determining that there was substantial evidence to establish the violations occurred. The Appellant’s
conduct demonstrates that he is ill-suited for a sentence involving release in the community. The
Appellant has blatantly rejected all attempts at rehabilitation. In light of the Appellant’s refusal to
comply with the program requirements, the trial court was clearly within its authority to order
revocation of the Appellant’s placement in the Community Corrections Program.




                                                 -3-
                                        CONCLUSION

        Based upon the foregoing, we conclude that the trial court did not abuse its discretion in
ordering revocation of the Appellant’s community corrections sentences. Accordingly, the judgment
of the Hamilton County Criminal Court is affirmed.



                                                     ___________________________________
                                                     DAVID G. HAYES, JUDGE




                                               -4-